Case 4:20-cv-04041-SOH Document 29                    Filed 04/06/21 Page 1 of 8 PageID #: 111




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JIMMY L. BROWN, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS SIMILARLY SITUATED                                               PLAINTIFF

v.                                CASE NO. 4:20-CV-04041-SOH

MARKEL AMERICAN INSURANCE COMPANY                                                      DEFENDANT

                        CONFIDENTIALITY PROTECTIVE ORDER

       This Court orders as follows:

       1.      For purposes of this Order, “Confidential Documents” shall include any documents

that a party or its counsel designates as confidential based upon a good-faith belief that the

designation is appropriate because the documents contain proprietary or confidential business or

financial information, trade secrets, or non-public information of a commercially sensitive,

personal, or private nature. Any documents produced by a non-party, pursuant to subpoena or

otherwise, may be designated by such non-party or by any party or counsel for any party as

“Confidential Documents” under the terms of this Order. Confidential Documents may include

information of whatever kind, including but not limited to written information and information

otherwise recorded on any medium, including without limitation paper, photographs, recordings,

and electronic, optical, and magnetic disks and files.

       2.      For purposes of this Order, “Confidential Information” shall include any

information provided in disclosures, in response to a written discovery request, or in response to a

deposition question that a party or its counsel or a deponent or its counsel designates as confidential

based upon a good-faith belief that the designation is appropriate because of the proprietary or




                                                  1
Case 4:20-cv-04041-SOH Document 29                   Filed 04/06/21 Page 2 of 8 PageID #: 112




confidential business or financial nature of the information, trade secrets contained in the

information, or the non-public, sensitive, personal, or private nature of the information.

       3.      At the time a party or non-party produces documents, the party or non-party

producing the documents (the “Producing Party”) may designate any such documents as

Confidential Documents by stamping on each page of such documents the word “Confidential.”

       4.      At the time a party makes a disclosure or responds to a written discovery request,

the party producing information may designate such information as Confidential Information by

stating in writing in the disclosure or in response to the written discovery request that the

information is Confidential Information and by indicating on the first page of the disclosure or

written discovery responses that the document contains Confidential Information.

       5.      During any deposition, a deponent or counsel for a deponent or a party or counsel

for a party may designate testimony being provided in response to a deposition question as

Confidential Information. In addition, a deponent or counsel for a deponent or a party or counsel

for a party may designate additional Confidential Information by indicating to all parties, in

writing, 15 days following receipt of a deposition transcript the specific line numbers and page

numbers of the transcript that contain Confidential Information.

       6.      If any party receiving Confidential Documents or Confidential Information (the

“Receiving Party”) believes that such documents or information is not entitled to the protections

set forth in this Order, the Receiving Party shall, within three weeks of receiving such documents

or information, indicate to the Producing Party, in writing, copying all parties, the specific

documents or information that the Receiving Party believes falls outside of the protections set forth

in this Order (“Identified Documents or Information”) and state in writing the rationale for the

removal of such Identified Documents or Information from the protections set forth in this Order.
                                                 2
Case 4:20-cv-04041-SOH Document 29                      Filed 04/06/21 Page 3 of 8 PageID #: 113




        7.      If the Producing Party or any other party objects, in writing, to the Receiving

Party’s written notice that the Identified Documents or Information falls outside of the protections

set forth in this Order, such objection shall be made in writing within three weeks of receiving

such written notice, or the claim of confidentiality shall be waived. If such objection is made in

writing, it shall state the rationale for maintaining the Identified Documents or Information under

the protections set forth in this Order. If the Receiving Party desires to challenge the claim of

confidentiality, the Receiving Party shall move the Court for an order on the issue.

        8.      Neither the service of the written notice described in paragraph 6 nor the service of

the written objection or filing of a motion described in paragraph 7 shall remove the Identified

Documents or Information from the protections set forth in this Order. Until the parties resolve

the dispute among themselves, the Producing Party or party claiming confidentiality waives the

claim of confidentiality, or the Court resolves the dispute, the Identified Documents or Information

shall retain the protections set forth in this Order.

        9.      Confidential Documents and Confidential Information shall not be disclosed,

directly or indirectly, to anyone other than the parties, attorneys for the parties, witnesses,

consultants, and expert witnesses specially retained or specially employed for purposes of the

action. To the extent any Confidential Documents or Confidential Information is provided to non-

party witnesses, consultants, or expert witnesses, each non-party witness, consultant, or expert

witness shall agree in writing, in the form attached to this Order as Exhibit A, prior to receiving

any Confidential Documents or Confidential Information, that he (a) shall be bound by the terms

of this Order and (b) shall return all Confidential Documents and Confidential Information upon

conclusion of this action, including any appeal. Nothing in this Order prevents any party from

disclosing Confidential Documents and Confidential Information to the Court, its staff, and court
                                                   3
Case 4:20-cv-04041-SOH Document 29                    Filed 04/06/21 Page 4 of 8 PageID #: 114




reporters at deposition or trial, subject to such protections as the Court may order with respect to

the treatment of Confidential Documents and Confidential Information at trial. Nothing in this

Order restricts what a Producing Party may do with Confidential Documents or Confidential

Information it produces.

       10.      The inadvertent, unintentional, or in camera disclosure of Confidential Documents

and Confidential Information shall not, under any circumstances, be deemed a waiver, in whole or

in part, of any claims of confidentiality. If Confidential Documents or Confidential Information

is inadvertently produced without the appropriate designation of confidentiality, the Receiving

Party shall, upon notice of the confidential status of the documents or information, treat the

documents or information as if it had been appropriately designated confidential at the moment it

was produced.

       11.      The parties and all persons subject to this Order shall use Confidential Documents

and Confidential Information solely and exclusively for purposes of preparing for, conducting, and

participating in this action and not for any other litigation and not for any other business purpose,

personal purpose, or other purpose whatsoever.

       12.      A party’s production of Confidential Documents and Confidential Information

pursuant to this Order shall not be deemed an agreement that such information and documents are

relevant to any matter at issue in the action. Each party reserves the right to object to, and to seek

an appropriate order limiting, any use that any other party may seek to make of such Confidential

Documents or Confidential Information either in discovery or at the trial of this action.

       13.      No copies of Confidential Documents or Confidential Information will be made

except as necessary for the purposes of this action. If it becomes necessary to include information

obtained from Confidential Documents or Confidential Information or to use Confidential
                                                  4
Case 4:20-cv-04041-SOH Document 29                    Filed 04/06/21 Page 5 of 8 PageID #: 115




Documents or Confidential Information in any court filing, then any Confidential Documents and

Confidential Information, and any information obtained from those sources, shall be filed under

seal, if not prohibited by law.

       14.     Upon the conclusion of this action, all Confidential Documents and Confidential

Information and all copies, extracts, summaries, and facsimiles thereof and all electronically,

optically, or magnetically stored information of any kind, including without limitation diskettes,

compact disks, computer files, and similar storage media (“Electronically Stored Documents”),

containing Confidential Documents or Confidential Information shall be destroyed or deleted,

uninstalled, or otherwise removed from each computer, diskette, compact disk, computer file, and

any other storage media by the Receiving Party. Additionally, upon request, a sworn certificate

attesting to the destruction and electronic file deletion and indicating that no electronic information

has been retained shall be executed by each party and by counsel for each party and delivered to

all parties within 120 days after the conclusion of the case, including any appeal.

       15.     Nothing in this Order is intended to alter or diminish the protections of the attorney-

client privilege or the work-product doctrine.

       16.     This Order shall inure to the benefit of, and be binding upon, the parties and their

respective successors, heirs, agents, personal representatives, and assigns.

       17.     Any individual or entity that becomes a party to this action after entry of this Order

shall be bound by its terms.

       18.     This Order is applicable to the parties for the sole purpose of facilitating discovery

in this action. This Order and the confidentiality designations made pursuant to this Order may

not be used in any manner, directly or indirectly, as evidence at trial or any hearing or referred to



                                                  5
Case 4:20-cv-04041-SOH Document 29                    Filed 04/06/21 Page 6 of 8 PageID #: 116




at trial or any hearing in this action, save and except for a hearing that involves issues related to

the enforcement of any provision of this Order.

       19.     Any time limit contemplated by this Order may be extended by an agreement in

writing signed by counsel of record for each Party.

       IT IS SO ORDERED, this 6th day of April, 2021.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  6
Case 4:20-cv-04041-SOH Document 29       Filed 04/06/21 Page 7 of 8 PageID #: 117




                               EXHIBIT A




                                     7
Case 4:20-cv-04041-SOH Document 29                  Filed 04/06/21 Page 8 of 8 PageID #: 118




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION

JIMMY L. BROWN, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS SIMILARLY SITUATED                                          PLAINTIFF

v.                               CASE NO. 4:20-CV-04041-SOH

MARKEL AMERICAN INSURANCE COMPANY                                                 DEFENDANT

                                      AGREEMENT


       I have been asked to serve as a _____________________ in this Action on behalf of

____________________________, one of the parties to the Action. I acknowledge that I have

received and read the Confidentiality Protective Order (“Confidentiality Order”) attached hereto.

I agree to be bound by the terms of the Confidentiality Order.

       I hereby submit to the jurisdiction of this Court solely for the purpose of enforcement of

the Confidentiality Order in this Action.


 Dated this      day of ______________, 202_.        [NAME]



                                                     By:_________________________________

Subscribed and sworn to before me

this _____ day of ___________, 202_.

Notary Public



_____________________________________



                                                8
